     Case 2:20-cv-01976-APG-EJY Document 44 Filed 04/19/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    STEPHEN M. SEELING; VIKKI L.                             Case No. 2:20-cv-01976-APG-EJY
      SEELING,
 5
                     Plaintiffs,                                             ORDER
 6
            v.
 7
      OLD VEGAS MANOR AND ESTATES
 8    HOMEOWNERS ASSOCIATION; OLD
      VEGAS RANCH LANDSCAPE
 9    MAINTENANCE ASSOCIATION; TOMMY
      URIBE; LARRY FRESINKSI; MARGARET
10    DENISE GUBLER; MARLA HOWARD;
      FIRST SERVICE RESIDENTIAL NV;
11    RICKY J. MCANALLY; DOES I-X; ROE
      CORPORATIONS I-X,
12
                     Defendants.
13

14          Pending before the Court is Defendants’ Objection to Plaintiffs’ Proposed Discovery Plan
15   and Request to Compel in Person Discovery Conference Pursuant to FRCP 26. ECF No. 28. The
16   Court has considered Defendants’ Objection, the respective Joinders filed by Defendants Old Vegas
17   Manor and Estates Homeowners Association, Tommy Uribe, Larry Fresinksi, Marla Howard, and
18   First Service Residential NV (ECF Nos. 30 and 39), Plaintiffs’ Response to Defendants’ Objection,
19   labeled a Reply (ECF No. 31), and the Joint Reply in Support of Defendants’ Objection (ECF No.
20   33). The Court also has before it Plaintiffs’ Discovery Plan and Scheduling Order. ECF No. 25.
21          Defendants object to Plaintiffs’ Discovery Plan and Scheduling Order because (1) Plaintiffs
22   have refused to participate in the mandatory meeting of the parties required by Fed. R. Civ. P. 26(f)
23   except by email, and (2) the case is complicated as it involves 10 Defendants and 34 causes of action
24   asserted by Plaintiffs. Plaintiffs’ Response to Defendants’ objection is a single sentence stating that
25   they “filed their proposed discovery plan ... because there was an order from [the] Court” that one
26   was due by January 7, 2021. ECF No. 31 at 2.
27          Plaintiffs’ response does not address, let alone oppose, participating in a Zoom or in person
28   Rule 26(f) meeting to discuss a discovery plan and scheduling order as required by the Federal
                                                      1
     Case 2:20-cv-01976-APG-EJY Document 44 Filed 04/19/21 Page 2 of 2




 1   Rule. Pursuant to the United States District Court for the District of Nevada Local Rule 7-2(d): “The

 2   failure of an opposing party to file points and authorities in response to any motion … constitutes a

 3   consent to the granting of the motion.” The Court finds Plaintiffs have not filed points and

 4   authorities in response to the substance of Defendants’ Motion.

 5          Accordingly, IT IS HEREBY ORDERED that Defendants’ Objection to Plaintiff’s Proposed

 6   Discovery Plan and Scheduling Order and Request to Compel in Person Discovery Conference

 7   Pursuant to FRCP 26 (ECF No. 28) is GRANTED.

 8          IT IS FURTHER ORDERED that Plaintiffs and Defendants shall meet within ten (10)

 9   calendar days of the date of this Order, either in person or by Zoom, to discuss and prepare a joint

10   discovery plan and scheduling order compliant with the Local and Federal Rules of Civil Procedures.

11          IT IS FURTHER ORDERED that Defendants shall prepare the draft of the joint discovery

12   plan and scheduling order and email the same to Plaintiffs within fifteen (15) calendar days of the

13   date of this Order.

14          IT IS FURTHER ORDERED that Plaintiffs shall respond to Defendants’ draft joint

15   discovery plan and scheduling order within five (5) calendar days of receipt.

16          IT IS FURTHER ORDERED that the parties may continue to discuss the proposed plan and

17   order for a total of twenty-one (21) calendar days measured from the date of this Order.

18          IT IS FURTHER ORDERED that if the parties have not agreed on a joint discovery plan and

19   scheduling order at the conclusion of the twenty-one (21) calendar day period following the date of

20   this Order, Plaintiffs and Defendants are to each submit a proposed plan and scheduling order within

21   twenty-five (25) calendar days of the date of this Order.

22          IT IS FURTHER ORDERED that Plaintiffs’ Discovery Plan and Scheduling Order (ECF

23   No. 25) is DENIED.

24          Dated this 19th day of April, 2021.

25

26

27                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                      2
